COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
 CARLOS VIGIL,                                   §
                                                                  No. 08-09-00177-CR
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                                  171st District Court
 THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                   Appellee.                     §
                                                                  (TC# 20070D05405)
                                                 §

                                  MEMORANDUM OPINION

       Appellant, Carlos Vigil, was convicted of indecency with a child and sentenced to three

years’ incarceration, probated for three years. We previously detailed the procedural posture of this

case following Appellant’s sentencing in our opinion on counsel’s motion to withdraw, and

concluded that Appellant no longer desires to prosecute his appeal as he has failed to communicate

with counsel or this Court. See Vigil v. State, No. 08-09-00177-CR, 2010 WL 4657315, at *1-2

(Tex. App. – El Paso Nov. 17, 2010, no pet.) (op. on motion, not designated for publication).

Nonetheless, we set the appeal to be submitted on the record alone. Id. at *3. We have now

reviewed the clerk’s record and the reporter’s record in their entirety and have found no fundamental

error. See Alakhras v. State, 73 S.W.3d 434, 436 (Tex. App. – Houston [1st Dist.] 2002, no pet.);

Ashcraft v. State, 802 S.W.2d 905, 906 (Tex. App. – Fort Worth 1991, no pet.); Allen v. State, 730
S.W.2d 374, 375-76 (Tex. App. – Dallas 1987, no pet.); Meza v. State, 742 S.W.2d 708, 708-09

(Tex. App. – Corpus Christi 1987, no pet.). Accordingly, we affirm the trial court’s judgment.




                                              GUADALUPE RIVERA, Justice
March 9, 2011

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)